DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The following is a final office action is a response to communications received on
03/23/22. Claims 1, 3-17 and 19 are pending in this application and will be addressed below.

Response to Arguments
Applicant’s submitted an After Final 2.0 on 03/23/22. The After Final has been reviewed and applicant’s remarks concerning the 35 USC 102 rejection utilizing Nyuli are persuasive. Reviewing the prosecution history;
The nonfinal mailed on 6/25/21 rejected all claims under 35 USC 102 utilizing Nyuli;
Applicant’s amended claim set filed on 9/23/21 moved up dependent claims 2 and 18 into independent claims 1 and 10, respectfully;
The final mailed on 1/11/22 continued to utilize the 35 USC 102 Nyuli rejection.
Given the above, since applicant’s remarks have been found persuasive, this action is being make second nonfinal. 
While Nyuli has a distal shaft it lacks a recess formed between an inner surface of the distal shaft component and an outer shaft of the inner shaft. However, after further search and consideration, prior art Alon (US 20100049313) is being presented below to teaches these limitations. 

Comments
4.	It is noted that claims 1-9 are recited as a “system” which does not clearly set forth which statutory category the invention belongs.  It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nyuli (U.S. Patent No. 9345573) in view of Alon (U.S. Publication No. 20100049313).
Regarding Claim 1, Nyuli discloses a delivery system (Column 1, lines 19-23, Figure 11A) for percutaneously delivering a heart valve (Figure 10 #1000) prosthesis to a site of a native valve, the delivery system (Column 1, lines 19-23, Figure 11A) comprising: 
a heart valve (Figure 10 #1000) prosthesis including an anchoring member at least partially surrounding and coupled to an inner valve support, the heart valve (Figure 10 #1000) prosthesis having a radially collapsed configuration (Column 8 lines 39-44) and a radially expanded configuration, and 
a delivery catheter (Figure 11A #1100) having a delivery configuration and a release configuration, the delivery catheter (Figure 11A #1100) including: 
an outer shaft (Figure 11A #1102), wherein in the delivery configuration the outer shaft (Figure 11A #1102) retains the anchoring member of the heart valve (Figure 10 #1000) prosthesis in a radially compressed state for delivery to a treatment site; 
an intermediate shaft (Figure 11A #1104) disposed through a lumen of the outer shaft (Figure 11A #1102), wherein in the delivery configuration the intermediate shaft (Figure 11A #1104) retains at least a portion of the inner valve support of the heart valve (Figure 10 #1000) prosthesis in a radially compressed state for delivery to a treatment site; 
an inner shaft (Figure 11A #1108) disposed through a lumen of the intermediate shaft (Figure 11A #1104) and;
a distal tip (Figure 11A #1110) component coupled to the inner shaft (Figure 11A #1108) where the distal tip component includes a distal shaft (see figure below).

    PNG
    media_image1.png
    137
    192
    media_image1.png
    Greyscale


Nyuli does not disclose where the distal shaft component extending proximally therefrom forming a recess between an inner surface of the distal shaft component and an outer surface of the inner shaft, wherein in the delivery configuration the distal shaft component retains a portion of the heart valve prosthesis in a radially compressed state for delivery to a treatment site.
Alon teaches a prosthetic heart valve where the distal shaft (Figure 52B #606) component extending proximally therefrom forming a recess between an inner surface of the distal shaft component and an outer surface of the inner shaft (Figure 52B #602), wherein in the delivery configuration the distal shaft component retains a portion of the heart valve prosthesis in a radially compressed state for delivery to a treatment site (Paragraph [0155]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nyuli in view of Alon to have the distal shaft component extending proximally therefrom forming a recess between an inner surface of the distal shaft component and an outer surface of the inner shaft, wherein in the delivery configuration the distal shaft component retains a portion of the heart valve prosthesis in a radially compressed state for delivery to a treatment site in order to receive the stented valve (Paragraph [0155]). Adding this component to Nyuli would allow the valve to be retained within the delivery device until delivery. 
Regarding Claim 3,  Nyuli discloses wherein the inner shaft (Figure 11A #1108) is axially slidable relative to a handle of the delivery catheter, the intermediate shaft (Figure 11A #1104) and the outer shaft (Figure 11A #1102) to advance the distal shaft (see figure above) component to release the portion of the heart valve (Figure 10 #1000, Figure 12B) prosthesis from the recess to enable the portion of the heart valve (Figure 10 #1000) prosthesis to expand to a radially expanded state (Figure 12J).
Regarding Claim 4, Nyuli discloses wherein the outer shaft (Figure 11A #1102) is proximally retractable (Column 16 lines 39-41) from the delivery configuration relative to the intermediate shaft (Figure 11A #1104) and the inner shaft (Figure 11A #1108) to release the anchoring member from the outer shaft (Figure 11A #1102) to enable the anchoring member to expand to a radially expanded state.
Regarding Claim 5, Nyuli discloses wherein the intermediate shaft (Figure 11A #1104) is proximally retractable (Column 16 lines 44-46) from the delivery configuration relative to the inner shaft (Figure 11A #1108) and the outer shaft (Figure 11A #1102) to release the inner valve support from the intermediate shaft (Figure 11A #1104) to enable the inner valve support to expand to a radially expanded state.
Regarding Claim 6,  Nyuli discloses wherein the delivery catheter (Figure 11A #1100) further comprises a spindle shaft (Figure 11A #1106) disposed between in the inner shaft (Figure 11A #1108) and the intermediate shaft (Figure 11A #1104), wherein the spindle shaft (Figure 11A #1106) is configured to maintain the longitudinal positon of the heart valve (Figure 10 #1000) prosthesis relative to a handle (Figure 11A #1112)  of the delivery catheter (Figure 11A #1100, Column 16 line 45).
Regarding Claim 7, Nyuli discloses wherein in the delivery configuration, an inflow end of the heart valve (Figure 10 #1000) prosthesis faces a proximal direction (Figure 12B) of the delivery catheter (Figure 11A #1100).
Regarding Claim 8, Nyuli discloses wherein the anchoring member is coupled to the inner valve support at an outflow portion of the heart valve (Figure 10 #1000) prosthesis.
Regarding Claim 9, Nyuli discloses wherein in the delivery configuration the intermediate shaft (Figure 11A #1104) encircles the inner valve support and is disposed radially within the anchoring member, and wherein in the delivery configuration the outer shaft (Figure 11A #1102) encircles the anchoring member (Figure 12B).
Regarding Claim 10, Nyuli discloses a delivery catheter (Figure 11A #1100) for percutaneously delivering a heart valve (Figure 10 #1000) prosthesis to a site of a native valve, the delivery catheter (Figure 11A #1100) comprising:
a handle (Figure 11A #1112) (Figure 11A #1112); 
an outer shaft (Figure 11A #1102) operably coupled to the handle (Figure 11A #1112) such that the outer shaft (Figure 11A #1102) is axially slidable relative to the handle (Figure 11A #1112); 
an intermediate shaft (Figure 11A #1104) disposed within a lumen of the outer shaft (Figure 11A #1102), wherein the intermediate shaft (Figure 11A #1104) is operably coupled to the handle (Figure 11A #1112) such that the intermediate shaft (Figure 11A #1104) is axially slidable relative to the handle (Figure 11A #1112);
an inner shaft (Figure 11A #1108) disposed within a lumen of the intermediate shaft (Figure 11A #1104) and coupled to the handle (Figure 11A #1112); and 
a distal tip (Figure 11A #1110) component coupled to the inner shaft (Figure 11A #1108), ), the distal tip (Figure 11A #1110) component includes a distal shaft (see figure below)

    PNG
    media_image1.png
    137
    192
    media_image1.png
    Greyscale

 wherein the outer shaft (Figure 11A #1102) is axially slidable relative to the intermediate shaft (Figure 11A #1104) and the inner shaft (Figure 11A #1108); wherein the intermediate shaft (Figure 11A #1104) is axially slidable relative to the outer shaft (Figure 11A #1102) and the inner shaft (Figure 11A #1108); and wherein the outer shaft (Figure 11A #1102) and the intermediate shaft (Figure 11A #1104) are configured in combination to retain a heart valve (Figure 10 #1000) prosthesis in a radially compressed configuration (Column 17, lines 8-15).
Nyuli does not disclose the distal shaft component extending proximally therefrom forming a recess between the distal shaft component and the inner shaft.  
Alon teaches the distal tip (Figure 52B #604) component includes a distal shaft component (Figure 52B #606) extending proximally therefrom forming a recess between the distal shaft component and the inner shaft (Figure 52B #602). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nyuli in view of Alon to have the distal tip component includes a distal shaft component extending proximally therefrom forming a recess between the distal shaft component and the inner shaft in order to receive the stented valve (Paragraph [0155]).
Regarding Claim 11,  Nyuli discloses wherein the inner shaft (Figure 11A #1108) is operably coupled to the handle (Figure 11A #1112)  such that the inner shaft is movable relative to the handle, the outer shaft, and the intermediate shaft, wherein the outer shaft (Figure 11A #1102), and the intermediate shaft (Figure 11A #1104), are configured in combination to retain the heart valve (Figure 10 #1000) prosthesis in the radially compressed configuration such that the delivery catheter (Figure 11A #1100) enables multi-stage (Column 17, lines 3-15) deployment of the heart valve (Figure 10 #1000) prosthesis but does not disclose the distal shaft component are configured in combination to retain the heart valve prosthesis.
Alon teaches the distal shaft (Figure 52B #606) component are configured in combination to retain the heart valve prosthesis (Figure 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nyuli in view of Alon to have the distal shaft component are configured in combination to retain the heart valve prosthesis (Figure 19, Paragraph [0155]).
Regarding Claim 12,  Nyuli discloses wherein when the delivery catheter (Figure 11A #1100) is in the delivery configuration, the outer shaft (Figure 11A #1102) is configured to retain an outer member of the heart valve (Figure 10 #1000) prosthesis in a radially compressed state, the intermediate shaft (Figure 11A #1104) is configured to retain an inner member of the heart valve (Figure 10 #1000) prosthesis in a radially compressed state (Column 3, lines 23-26), and the distal shaft (see figure above) component of the distal tip (Figure 11A #1110) component is configured to retain a distal portion of the heart valve (Figure 10 #1000) prosthesis in a radially compressed state within the recess.
Regarding Claim 13,  Nyuli discloses wherein the delivery catheter (Figure 11A #1100) further comprises a spindle shaft (Figure 11A #1106) disposed between in the inner shaft (Figure 11A #1108) and the intermediate shaft (Figure 11A #1104), wherein the spindle shaft (Figure 11A #1106) is configured to maintain the longitudinal positon of the heart valve (Figure 10 #1000) prosthesis relative to the handle (Figure 11A #1112)  of the delivery catheter (Figure 11A #1100).
7.	Claims 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nyuli (U.S. Patent No. 9345573) in view of Alon (U.S. Publication No. 20100049313) further in view of Deem (U.S. Publication No. 20170035569). 
Regarding Claim 14,  Nyuli discloses  a method of delivering (Column 1 #19-23) and deploying a heart valve (Figure 10 #1000) prosthesis at a site of a native heart valve (Figure 10 #1000, Column 8, lines 39-44), the method comprising the steps of: positioning a delivery catheter (Figure 11A #1100) at a site of a native heart valve (Figure 10 #1000) with the heart valve (Figure 10 #1000) prosthesis in a radially compressed configuration (Column 17, lines 8-15), wherein the heart valve (Figure 10 #1000) prosthesis includes an outer member coupled to an inner member and a prosthetic valve component coupled to the inner member, wherein the delivery catheter (Figure 11A #1100) includes an outer shaft (Figure 11A #1102), an intermediate shaft (Figure 11A #1104), and an inner shaft (Figure 11A #1108) configured in combination to hold the heart valve (Figure 10 #1000) prosthesis in the radially compressed configuration; retracting the outer shaft (Figure 11A #1102) to release the outer member of the heart valve (Figure 10 #1000) prosthesis from the outer shaft (Figure 11A #1102) such that the outer member radially expands; after the step of retracting the outer shaft (Figure 11A #1102), retracting the intermediate shaft (Figure 11A #1104) to release the inner member of the heart valve (Figure 10 #1000) prosthesis from the intermediate shaft (Figure 11A #1104) such that the inner member radially expands (Column 16, lines 39-46) and after retracting the outer shaft (Figure 11A #1102) and before retracting the intermediate shaft (Figure 11A #1104), but does not disclose advancing the delivery catheter such that a brim of the outer member engages an atrial side of an annulus of the mitral valve.
Deem teaches a hydraulic delivery system for prosthetic heart valve advancing the delivery catheter such that a brim of the outer member engages an atrial side of an annulus of the mitral valve (Paragraph [0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nyuli in view of Alon further in view of Deem to advance the delivery catheter such that a brim of the outer member engages an atrial side of an annulus of the mitral valve (Paragraph [0138]).
Regarding Claim 15, Nyuli discloses wherein the native heart valve (Figure 10 #1000) is a mitral valve (Column 1, lines 14-19). 
Regarding Claim 16, Nyuli discloses wherein the step of positioning the delivery catheter (Figure 11A #1100) at the site of a native heart valve (Figure 10 #1000) comprises advancing the delivery catheter (Figure 11A #1100) from a right atrium to a left atrium via a puncture in a septal wall (Column 1, lines 19-23).
Regarding Claim 17, Nyuli discloses wherein an inflow portion of the heart valve (Figure 10 #1000) prosthesis faces a proximal portion (Figure 12B) of the delivery catheter (Figure 11A #1100).
Regarding Claim 19,  Nyuli discloses  wherein the delivery catheter (Figure 11A #1100) further includes a distal tip (Figure 11A #1110) component coupled to a distal portion of the inner shaft (Figure 11A #1108), the distal tip (Figure 11A #1110) component including a distal shaft (see figure below) component extending proximally from the distal tip (Figure 11A #1110) component, wherein in the delivery configuration further comprising the step of: after the step of retracting the intermediate shaft (Figure 11A #1104), but does not disclose wherein the distal shaft component encircles an outflow portion of the heart valve prosthesis, distally advancing the inner shaft to distally advance the distal shaft component to release the outflow portion of the heart valve prosthesis from the distal shaft component such that the outflow portion of the heart valve prosthesis radially expands.
Alon teaches wherein the distal shaft (Figure 52B #606) component encircles an outflow portion of the heart valve prosthesis, distally advancing the inner shaft (Figure 52B #602) to distally advance the distal shaft component to release the outflow portion of the heart valve prosthesis from the distal shaft component such that the outflow portion of the heart valve prosthesis radially expands (Figure 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nyuli in view of Alon further in view of deem to have the distal shaft component encircles an outflow portion of the heart valve prosthesis, distally advancing the inner shaft to distally advance the distal shaft component to release the outflow portion of the heart valve prosthesis from the distal shaft component such that the outflow portion of the heart valve prosthesis radially expands (Paragraph [0155]).

Conclusion 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774